TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00152-CR







Joe Rivera, Jr., Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT


NO. CR-96-321, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING






PER CURIAM


		Before us is appellant's motion for extension of time to file notice of appeal from his
conviction for sexual assault.  The motion states that sentence was imposed on November 27, 1996.  No
motion for new trial was filed.  Appellant filed his notice of appeal on March 19, 1997, and his motion for
extension of time on March 21.

		Appellant's motion for extension of time is not timely.  Tex. R. App. Proc. 41(b)(2). 
Recognizing this, he asks us to suspend the requirements of the appellate rules.  Tex. R. App. P. 2(b).  We
may not, however, invoke rule 2(b) under the circumstances presented in this cause.  Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996).  Appellant's motion for extension of time to file notice of appeal
is accordingly overruled.

		Without a timely filed notice of appeal, this Court is without jurisdiction.  Rodarte v. State,
860 S.W.2d 108 (Tex. Crim. App. 1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).  We
lack authority to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  Olivo, 918 S.W.2d at 523.

	The appeal is dismissed.


Before Justices Powers, Jones and Kidd

Dismissed for Want of Jurisdiction

Filed:   April 3, 1997

Do Not Publish